—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered April 15, 1991, convicting defendant, after a jury trial, of two counts of robbery in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent prison terms of 6 to 12 years, 6 to 12 years, SVz to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s generalized dissatisfaction with the representation of counsel immediately after the suppression hearing was insufficient to require any extended inquiry by the court other than the minimal response given (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.